                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ECO-SITE, LLC, et al.,                        )
                                              )
                                              )
            Plaintiffs,                       )
                                              )
      vs.                                     )    Case No. 4:17-cv-2880 SNLJ
                                              )
THE CITY OF UNIVERSITY CITY,                  )
MISSOURI, et al.,                             )
                                              )
            Defendants.                       )

                             MEMORANDUM AND ORDER

       Plaintiffs brings this four-count lawsuit claiming that defendants wrongfully denied

their request for a zoning variance with respect to a proposed telecommunications tower.

The defendants have filed three separate motions to dismiss (#22, #24, #26). The motions

have been fully briefed and are ripe for disposition.

I.     Factual Background

       Plaintiffs sought to construct a telecommunications tower in the back parking lot of a

Schnucks grocery store, across from a dog park, in University City, Missouri. The selected

location was not in compliance with the City’s requirement that the tower be 200 feet from

a street or property line. As such, the plaintiffs sought a variance of the setback requirement

to allow the tower to be built 99 feet from a street and 159 feet from a property line. The




                                               1
tower itself was to be 80 feet tall, so, in the event the tower fell sideways1, it would hit

neither the street nor the neighboring property line.

         Non-party T-Mobile Central LLC (“T-Mobile”) engaged plaintiff Eco-Site to locate,

build, and operate the proposed tower for use by T-Mobile to provide wireless

telecommunications in University City. Eco-Site then retained plaintiff Cellective, Inc., a

site acquisition company, to assist in obtaining permits for the potential tower site. The

property at issue in this case is owned by non-party USR-Desco University Square, LLC.

Non-party The Desco Group, Inc. is authorized to act on behalf of the property owner.

         Plaintiffs EcoSite and Cellective applied for the above-described variance of the

City’s zoning regulations with the defendant Board of Adjustment for the City. The

Property Owner vested plaintiffs with complete authority to pursue that variance

application. The defendant Board held a hearing regarding the variance application.

Plaintiffs submitted that the selected site was in an ideal location, and that “because of the

floodplain limitations and the impracticality of locating the Proposed Tower at the entrance

of the store, the only viable location is on the Proposed Site with the requested variances.”

(#19 at ¶ 36(iii).)

         The Board rejected the plaintiffs’ application and stated that “no evidence was

presented to support a conclusion that the condition of not being able to erect the proposed

Tower was not created by actions of the Petitioner.”




1
 Plaintiffs opine that these towers are now designed so that, if they collapse, they collapse in on themselves and not to
one side.
                                                           2
       Plaintiffs claim that the defendants’ decision was arbitrary and capricious and in

violation of state and federal law. They filed this lawsuit with the following four counts:

           Count I --- Action for injunction and writ of mandamus pursuant to the

              Federal Telecommunications Act of 1996 (“TCA”).

           Count II --- Action for injunction and writ of mandamus pursuant to the

              Missouri Uniform Wireless Communications Infrastructure Deployment Act.

           Count III --- Action for declaratory relief under the Federal Declaratory

              Judgment Act, 29 U.S.C. §§ 2201-2202, that defendants had violated TCA

              and state law.

           Count IV --- Petition for writ of certiorari pursuant to § 89.110 RSMo.

       The defendants have filed three motions to dismiss. The first motion contends that

the Court lacks jurisdiction over Counts II, III, and IV (#22). The second motion argues

that all the counts fail to state a claim under Federal Rule of Civil Procedure 12(b)(6) (#24).

Finally, defendants move to dismiss for plaintiffs’ failure to join an indispensable party ---

the property owner (#26).

II.    Failure to Join Indispensable Party (#26)

       Defendants argue that plaintiffs were required to name the property owner as a party

to this action. Plaintiffs have amended their complaint once to address that the property

owner has granted EcoSite and Cellective with authority to pursue the variance application

at the heart of this lawsuit. Defendants contend that such pleading falls short and that the

property owner remains indispensable to this action.


                                               3
       An indispensable party is one with an interest in the controversy of “such a nature

that a final decree cannot be made without either affecting that interest, or leaving the

controversy in such a condition that its final termination may be wholly inconsistent with

equity and good conscience.” I.C.C. v. Blue Diamond Products Co., 192 F.2d 43, 46 (8th

Cir. 1951) (internal quotation omitted). “Federal Rule of Civil Procedure 12(b)(7) permits

dismissal of a complaint for failure to join a party under Rule 19, although courts are

generally reluctant to grant motions to dismiss of this type.” Fort Yates Pub. Sch. Dist. No.

4 v. Murphy ex rel. C.M.B., 786 F.3d 662, 671 (8th Cir. 2015) (internal quotations omitted).

              Broadly speaking, Rule 19 requires the joinder of parties
              necessary for the fair and complete resolution of the case; when
              joinder of such a party is not feasible, however, “the court must
              determine whether, in equity and good conscience, the action
              should proceed among the existing parties or should be
              dismissed.”

Id. (quoting Fed. R. Civ. P. 19(b)).

       Defendants moved to dismiss the original complaint because it failed to include the

property owner as a party. Defendants contend that § 67.5096.2(1) RSMo requires the

property owner’s consent to make a lawful zoning decision, and that any relief would be

moot or cannot be granted if the owner does not consent (either initially or at a time of

decision and relief). Plaintiffs responded to the first motion to dismiss by amending their

complaint, alleging that the “Property Owner has vested EcoSite and Cellective with

complete authority to pursue the Variance Application” (#19 at ¶32). Defendants argue that

such an allegation does not cure plaintiffs’ failure to include the property owner as a party

because the allegation is merely a legal conclusion that should be disregarded. See Ashcroft


                                               4
v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 544

(2007). Further, defendants argue that that plaintiffs’ other allegations and attachments to

the complaint contradict that plaintiffs are vested with authority to pursue the variance

application.

       Plaintiffs dispute that Missouri or federal law require joinder of the property owner.

They rely on TCA’s grant of broad standing to “any person adversely affected by any final

action or failure to act by a state or local government.” 47 U.S.C. §332(C)(7)(b)(v).

Further, plaintiffs cite to cases situated similarly to this one, in which the property owner

was not made a party to the lawsuit regarding a denied variance application. Sprint

Spectrum, L.P. v. Platte County, Mo., 578 F.3d 727, 729 (8th Cir. 2009) (property owned by

a church); Florida RSA #8, LLC v. City of Chesterfield, Mo., 416 F. Supp. 2d 725, 730 (E.D.

Mo. 2006) (property owned by hotel and leased to telecommunications company); USCOC

of Greater Missouri, LLC v. City of Ferguson, Mo., 4:07-CV-1489(JCH), 2007 WL

4218978, at *1 (E.D. Mo. Nov. 29, 2007) (telecommunications company leased property

from owner). Indeed, the Board did not raise the issue of the property owner’s absence

when EcoSite’s application was submitted, at the hearing, or in the Board’s written

decision.

       Defendants cite to treatises stating that “to apply or petition zoning boards

for…variances…one must have title or a clear legal interest in land…” and “a variance

exempts a landowner from the strict application of the requirements of a zoning regulation.”

8A McQuillin Municipal Corporations § 25:280 (3d ed.); §12.6 Variance, 1 Mo. Prac.,

Methods of Prac.: Transact. Guide §12.6 (4th ed). Moreover, defendants express confusion
                                               5
about the status or legitimacy of plaintiffs’ authority. Plaintiffs allege the following facts

regarding the property owner’s grant of authorization:

           USR-Desco University Square, LLC is the current owner of the property.

           USR-Desco University Square, LLC was formerly known as MCW-RD

             University Square, LLC.

           Non-party The Desco Group, Inc. is authorized to act on behalf of the property

             owner.

           Eco-Site and USR-Desco University Square, LLC have executed a Lease to

             allow Eco-Site the right to lease certain portions of the property for placement

             of a telecommunications tower.

           Eco-Site retained Cellective to assist in obtaining permits for the tower.

           The property owner expressly granted permission for Cellective to submit an

             application for variances for the development of the proposed tower on the

             property.

       Although defendants express confusion about the status of Eco-Site’s authority to

seek a variance for the property, it appears clear that the Missouri statute’s requirement has

been met. Plaintiffs have adequately alleged that they received authority from the property

owner and that they presented that authority to the defendants along with their application

for a variance. Defendants counter that although plaintiffs allege the property owner gave

them permission to apply for a variance, that such permission could be withdrawn at any

time, and thus plaintiffs would cease to have a “legal interest” in the land. As noted,


                                                6
defendants also cite § 67.5096.2(1) RSMo, under which plaintiffs brought their Count II.

That statute states that

                Any applicant that proposes to construct a new wireless support
                structure [who seeks a zoning variance] … shall … (1) Submit
                the necessary copies and attachments of the application to the
                appropriate authority. Each application shall include a copy of a
                lease, letter of authorization or other agreement from the
                property owner evidencing applicant’s right to pursue the
                application….

§ 67.5096.2(1) RSMo. The statute, which requires that the variance applicant to show its

“right to pursue the application” as a lessee or otherwise authorized entity, does not support

defendants’ contention that the property owner itself must join in a challenge to the Board’s

decision. Indeed, as suggested by the treatises upon which the defendants rely, the statute

requires that the zoning applicant --- plaintiffs here --- demonstrate a clear legal interest in

the property. That is what they have done. Plaintiffs attached a letter from The Desco

Group stating that Cellective Solutions, LLC had been granted permission to apply for the

variance. To the extent the plaintiffs could somehow lose their legal interest in the

property, it follows that plaintiffs would no longer have any interest in pursuing this lawsuit,

and they would dismiss their case as a result. To the extent plaintiffs retain their right to use

of the property, this lawsuit does not affect the legal relationship between plaintiffs and

property owner. Plaintiffs ask this Court only to address their Variance Application with

the Board, and plaintiffs’ claims may be resolved without the involvement of the property

owner.

         The motion to dismiss for failure to join an indispensable party will be denied.



                                                7
III.   Failure to State a Claim (#24)

       Next, the Court addresses defendants’ motion to dismiss for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). The purpose of a Rule 12(b)(6) motion to

dismiss for failure to state a claim is to test the legal sufficiency of a complaint so as to

eliminate those actions “which are fatally flawed in their legal premises and deigned to fail,

thereby sparing litigants the burden of unnecessary pretrial and trial activity.” Young v. City

of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001) (citing Neitzke v. Williams, 490 U.S. 319,

326-27 (1989)). “To survive a motion to dismiss, a claim must be facially plausible,

meaning that the ‘factual content. . . allows the court to draw the reasonable inference that

the defendants is liable for the misconduct alleged.’“ Cole v. Homier Dist. Co., Inc., 599

F.3d 856, 861 (8th Cir. 2010) (quoting Iqbal, 556 U.S. at 678). The Court must “accept the

allegations contained in the complaint as true and draw all reasonable inferences in favor of

the nonmoving party.” Id. (quoting Coons v. Mineta, 410 F.3d 1036, 1039 (8th Cir. 2005)).

However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” will not pass muster. Iqbal, 556 U.S. at 678.

       The Court will address each Count in turn.

       A. Count I – Injunction and writ of mandamus pursuant to TCA

       The TCA grants local zoning boards authority “over decisions regarding the

placement, construction, and modification of personal wireless service facilities,” subject to

some limitations. 47 U.S.C. § 332(c)(7)(A). One such limitation is that a decision like the

Board’s --- denying permission to construct a tower --- must “be in writing and supported

by substantial evidence contained in a written record.” Id. § 332(c)(7)(B)(iii).
                                                8
       Defendants make several arguments in an effort to show that the Board’s decision

was supported by substantial evidence. Defendants cite to the fact that the property owner

built a store on the property, that plaintiffs cannot show unnecessary hardship, and that

adjacent properties would be affected. None of defendants’ arguments, however, justifies

dismissal of plaintiffs’ complaint at this early stage. The cases relied upon by defendant, for

example, pertain to summary judgment --- not motions to dismiss. See Florida RSA #8,

LLC v. City of Chesterfield, Mo., 416 F. Supp. 2d 725, 727 (E.D. Mo. 2006); U.S. Cellular

Tel. of Greater Tulsa L.L.C. v. City of Broken Arrow, Oklahoma, 340 F.3d 1122, 1123 (10th

Cir. 2003).

       B. Count II --- Injunction and writ of mandamus pursuant to Siting Act

       Count II asserts a claim for violations of Missouri’s Uniform Wireless

Communications Infrastructure Deployment Act (“Siting Act”). Specifically, plaintiffs

claim the defendants Board violated three provisions of the act which provide that

authorities like defendants shall not

              (1) [E]valuate an applicant’s business decisions with respect to
              its designed service, customer demand for service, or quality of
              its service to or from a particular area or site;

              (2) Evaluate an application based on the availability of other
              potential locations for the placement of wireless support
              structures; …[or]

              (16) Impose any requirements or obligations regarding the
              presentation or appearance of facilities.

§ 67.5094 RSMo. Defendants argue that the Siting Act’s prohibitions are inapplicable to

applications for new wireless structures that violate a city’s zoning regulations. In support,


                                               9
defendants cite the Siting Act’s provision “any applicant that proposes to construct a new

wireless support structure…shall…comply with applicable local ordinances concerning land

use and the appropriate permitting processes.” § 67.5096.2 RSMo. Because the proposed

tower would not comply with local ordinances, defendants say, the statute does not apply.

       But plaintiffs argue that, although the Act allows local authorities to “continue to

exercise zoning, land use, planning, and permitting authority,” they must do so “subject to

the provisions of [the Siting Act], including without limitation section 67.5094.” §

67.5096.1 RSMo. Thus plaintiffs suggest that, even when considering a request for a

variance, the defendants must comply with § 67.5094 RSMo.

       Neither party cites to any caselaw interpreting these provisions. The plain language

of the Act requires the defendants to exercise its zoning authority subject to the Siting Act,

and the Act specifically invokes § 67.5094, which contains the list of prohibited acts

plaintiff says defendants violated. The defendants’ motion fails on this point.

       Next, defendants argue that plaintiffs did not comply with the Siting Act because

they did not attach to the application a “letter of authorization or other agreement from the

property owner evidencing applicant’s right to pursue the application.” § 67.5092.2(1)

RSMo. However, plaintiffs did attach a letter from The Desco Group, which plaintiffs

allege is authorized to act on behalf of the property owner, stating that Cellective Solutions,

LLC is granted permission to apply for a Conditional Use Permit, Variance, and Building

Permit. Defendants, apparently dissatisfied with the chain of authorization, say such a letter

was not enough. The Court disagrees. The Amended Complaint sufficiently makes the

connections between the entities involved in the application process.
                                              10
       Third, defendants argue that plaintiffs have not alleged a proper as-applied challenge

under the Siting Act. Plaintiffs allege that

              66. The Setback Requirement imposes a requirement regarding
              the presentation and appearance of telecommunications towers,
              and in particular, is intended to reduce the visibility or to
              provide screening of the tower.

              67. The Missouri Siting Act requires that regulations regarding
              appearances and screening be reasonable. The Setback
              Requirement is not proportional to the height of a proposed
              structure or the surrounding structures, making it an
              unreasonable and arbitrary appearance regulation.

(#19 at ¶¶ 66, 67.) Defendants argue that plaintiffs fail to state an as-applied violation of

state law because plaintiffs cannot show the variances requested were “presentation or

appearance” requirements that were “unreasonable” in light of existing law. In support,

defendants provide examples of cases where requirements for setbacks of greater than 99

feet from neighboring or other property have been held reasonable. None of defendant’s

authority involve the Siting Act, however, and none of them call for dismissal of plaintiffs’

complaint at this stage.

       Finally, defendants argue that § 67.5094(16) does not apply to setbacks because

setbacks are a matter of public safety and are not merely requirements “regarding the

presentation or appearance of facilities.” Plaintiffs have adequately pleaded that the

defendant’s refusal to grant a variance for their proposed tower violates the Siting Act

because it was arbitrary and unreasonable and related to “presentation or appearance” --- not

public safety. Defendant’s final argument with respect to Count II is without merit.




                                               11
       C. Count III --- Action for declaratory relief under the DJA

       Plaintiff’s Count III seeks relief under the Federal Declaratory Judgment Act, 29

U.S.C. §§ 2201-2202. In particularly, Count III seeks a declaration that the defendant’s

setback requirement is unlawful as applied to the denial of plaintiffs’ variance application

under the TCA and under the Siting Act. It also seeks a declaration that plaintiffs have the

right to a variance from the setback requirement.

       Defendants argue that a declaratory judgment is a remedy and not a claim and thus it

cannot be asserted in a stand-alone count. As plaintiffs point out, however, Missouri law

contemplates that a plaintiff may seek relief from a zoning restriction through a declaratory

judgment action. See § 527.010 and § 527.020 RSMo. Plaintiffs clearly seek the

declaratory relief pursuant to the TCA and the Missouri Siting Act. Although the

declatorary relief might have been included in plaintiffs’ Counts I and II, the claim for relief

was properly tied to substantive law. The motion to dismiss is denied on this point.

       D. Count IV

       Defendants incorporate their argument from their motion to dismiss for lack of

subject matter into their motion to dismiss for failure to state a claim for this Count. Thus,

Count IV will be discussed in Section IV.

       E. Cellective as proper plaintiff

       Defendants contend that plaintiff Cellective’s claims should be dismissed because it

alleges no injury and has no valid claim. Cellective’s role according to the complaint was to

assist Eco-Site in seeking permits for a proposed tower site. Eco-Site, not Cellective, signed

the appliance for variance that is at the heart of this case. Thus, defendants argue that
                                              12
Cellective completed everything it was supposed to do regarding the tower, has no injury,

and has no valid claims. Cellective retorts that it was granted express authority to apply for

variances needed to erect the Proposed Tower on the Property and that it joined in the

variance applications. Indeed, although Eco-Site appears to have signed the Application,

Cellective is listed as the “Appellant.” It appears that Cellective, as the “appellant” on the

Application, has an interest in this litigation just as Eco-Site does. The motion will be

denied.

IV.    Subject Matter Jurisdiction

       Defendants separately move for dismissal of certain of plaintiffs’ counts based on

lack of subject matter jurisdiction.

       A.     Count III

       Defendants seek dismissal of Count III for lack of jurisdiction based on the same

argument is raises in it motion to dismiss for failure to state a claim. The Court denies the

motion with respect to Count III for the same reasons addressed above.

       B.     Counts II and IV

       Defendants argue that this federal court lacks authority and jurisdiction to issue an

injunction and writ of mandamus pursuant to state law. Plaintiffs insist that the Court has

supplemental jurisdiction over Counts II and IV. 28 U.S.C. § 1367. Defendants appear to

agree that supplemental jurisdiction exists so long as the Court does not dismiss plaintiffs’

Count I, which is based on the federal TCA. Defendants appears to suggest, however, that

this Court does not have authority or jurisdiction to issue an order and writ to City officials

directing them to perform certain acts and prohibiting them from other actions.
                                              13
       Notably, defendants do not appear to seriously contest this Court’s jurisdiction over

the plaintiffs’ TCA claims and the injunctive and mandamus relief requested. Defendants

cite to unpublished opinions from other districts declining to order state prison officials or

others to take some action in the absence of authority to do so. See, e.g., Everett v.

Foradora, No. 08-1098, 2008 WL 4155084, at *2 (W.D. Pa. Sept. 8, 2008). Here, plaintiff

relies on the authority of state statutes, which specifically state that

              A party aggrieved by the final action of an authority, either by
              its affirmatively denying an application under the provisions of
              this section or by its inaction, may bring an action for review in
              any court of competent jurisdiction within this state.

§ 67.5096.6 RSMo; see also § 89.110 RSMo (“Upon the presentation of such petition the

court may allow a writ of certiorari directed to the board of adjustment to review such

decision of the board of adjustment…”). See, e.g., Voicestream PCS II Corp. v. City of St.

Louis, MO, 4:04CV732 FRB, 2005 WL 6122137, at *6 (E.D. Mo. Aug. 3, 2005) (permitting

supplemental jurisdiction over § 89.110 action based on related TCA claim).

       Accordingly,

       IT IS HEREBY ORDERED that defendants’ motions to dismiss (#22, #24, #26)

are DENIED.


       Dated this 2nd day of November, 2018.




                                                     STEPHEN N. LIMBAUGH, JR.
                                                     UNITED STATES DISTRICT JUDGE


                                                14
